Case 3:20-cv-00363-RDM Document9 Filed 08/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE JACKSON CAREY,
: CIVIL ACTION NO. 3:20-CV-363
Plaintiff, : (JUDGE MARIANI)
: (Magistrate Judge Saporito)
V. ;

MONROE COUNTY COURT ORDER
No. 2017-CV-8322, et al.,

Defendants,
ORDER
AND NOW, THIS yore DAY OF AUGUST 2020, upon review of Magistrate
Judge Saporito’s Report and Recommendation (“R&R) (Doc. 8) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 8) is ADOPTED for the reasons set forth therein;
2. Plaintiffs Complaint (Doc. 1) is DISMISSED for lack of subject matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1) and as legally frivolous pursuant
to 28 U.S.C. § 1915(e)(2)(B)(i) and 28 U.S.C. § 1915A(b)(1);

3. The Clerk of Court is directed to CLOSE this case.

— oe
—

tee AL Mhtey

Robert D. Mariani~
United States District Judge

 
